Case: 21-11091     Document: 00516451796        Page: 1     Date Filed: 08/29/2022




           United States Court of Appeals
                for the Fifth Circuit                          United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                August 29, 2022
                                 No. 21-11091                    Lyle W. Cayce
                               Summary Calendar                       Clerk


   Steven B. Aubrey, Individually;
   Steven B. Aubrey, as beneficiary of the Aubrey Family Trust;
   Brian E. Vodicka,

                                                          Plaintiffs—Appellants,

                                      versus

   The Estate of Ira Tobolowsky; Michael Tobolowsky;
   Faith G. Burk; Stephen Schoettmer;
   David P. Hendricks; Richard B. Aubrey, Jr.;
   Betsy S. Aubrey,
   as Independent Executrix of the Estate of Richard Buck Aubrey, Deceased;
   Rachel Ann Craig; Robin L. Landis;
   Jackie K. Wheelington,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                               No. 3:19-CV-2792
Case: 21-11091       Document: 00516451796            Page: 2     Date Filed: 08/29/2022




                                       No. 21-11091


   Before Smith, Elrod, and Southwick, Circuit Judges.
   Per Curiam:*
          Steven Avery and Brian Vodicka filed an amended complaint against
   the estate of the former attorney for the Aubrey Family Trust, Ira Tobol-
   owsky, and various others alleging racketeering, harassment, defamation,
   malicious prosecution, and abuse of process, seeking $40 million in compen-
   satory and exemplary damages. The factual allegations included the misman-
   agement of the Trust, Ira Tobolowsky’s legal and business activities, Tobol-
   owsky’s murder, and Aubrey’s and Vodicka’s arrest and prosecution for the
   murder.
          Following defendants’ motions to dismiss, the magistrate judge (M.J.)
   issued a series of four reports of findings and conclusions. Each recom-
   mended that the motions to dismiss be granted. In each case, Aubrey ob-
   jected to the recommendation, but the district court adopted the recommen-
   dation and dismissed the complaint.
          Aubrey and Vodicka challenge the dismissals. We review a dismissal
   de novo, accepting as true all well-pleaded facts and drawing all reasonable
   inferences in favor of the nonmoving party. Franklin v. Regions Bank,
   976 F.3d 443, 447 (5th Cir. 2020). The plaintiffs must allege sufficient facts
   to “state a claim for relief that is plausible on its face,” Bass v. Stryker,
   669 F.3d 501, 506 (5th Cir. 2012), and “that, if true, raise a right to relief
   above the speculative level,” Franklin, 976 F.3d at 447 (internal quotation
   marks and citation omitted). Aubrey and Vodicka have presented nothing on
   appeal to show that the district court erred in concluding that there was no



          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.




                                            2
Case: 21-11091      Document: 00516451796          Page: 3   Date Filed: 08/29/2022




                                    No. 21-11091


   basis for these claims. See Franklin, 976 F.3d at 447.
          Aubrey and Vodicka contend that the district court should not have
   dismissed without giving the opportunity to file a second amended com-
   plaint. The court did not abuse its discretion in concluding that amendment
   would have been futile and denying the motion to amend. See Edionwe v.
   Bailey, 860 F.3d 287, 291 (5th Cir. 2017); Jones v. Robinson Prop. Grp., L.P.,
   427 F.3d 987, 994 (5th Cir. 2005). The district court also did not abuse its
   discretion in denying the motion to disqualify all judges in the Northern
   District of Texas, including the M.J. and district judge assigned to this case.
   See United States v. Scroggins, 485 F.3d 824, 830 (5th Cir. 2007).
          AFFIRMED.




                                          3